Citation Nr: 9931622	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  94-39 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease with mitral insufficiency, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1946 to September 
1947,

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1992, in which 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to an increased rating for rheumatic 
heart disease with mitral insufficiency, currently evaluated 
as 10 percent disabling.  The veteran subsequently perfected 
an appeal of that decision.

In January 1997 the Board remanded this case to the RO for 
additional development.  The case is now back before the 
Board for appellate consideration.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board notes that the regulations 
governing the evaluation of cardiovascular disorders, to 
include rheumatic heart disease, were revised effective 
January 12, 1998.  Because the veteran's claim was filed in 
April 1992, prior to the revision, he is entitled to 
evaluation under the regulations, old or new, which offer him 
the most favorable outcome for the period after the effective 
date of the revised regulations.  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998); DeSousa v. Gober, 10 Vet. App. 461, 465-
67 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

Additionally, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In keeping with the duty to assist, the Board notes that in 
the August 1997 VA heart examination report the examiner 
noted he was going to obtain an echocardiogram to evaluate 
the veteran's ventricular function and the status of his 
valves.  There is no indication in the record whether or not 
the test was performed, and if it was, there is no report of 
the findings.  The results of the echocardiogram would 
indicate the degree of mitral regurgitation and valvular 
lesion of the veteran's heart, criteria necessary for proper 
evaluation of the veteran's condition under the regulations 
in effect prior to January 12, 1998.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).  

Along this same vein, the Board notes that evaluation under 
the revised rheumatic heart disease rating criteria is based 
primarily on the metabolic equivalents (METS) of work which 
are reported in the results of stress tests.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1999).  The record reveals 
that the veteran's last exercise stress test and Thallium 
stress test took place in 1994, approximately five years ago, 
and may not reasonably be considered current/up to date. 

Accordingly, the Board finds that the examinations and test 
results of record are inadequate for rating purposes, and 
that additional medical evidence is needed to properly 
evaluate the severity of the disability at issue.  38 C.F.R. 
§ 4.2 (1999). 

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above the case simply 
is not ready for appellate review.  To ensure due process, 
and to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since the 
last remand, in January 1997, which is 
not currently in the claims file.

2.  Upon completion of the above action, 
the RO should schedule the veteran for a 
VA heart examination to determine the 
current severity of his rheumatic heart 
disease.  The RO should inform the 
veteran of the consequences of failing to 
report for the scheduled examination.  
The examiner must be afforded an 
opportunity to review the veteran's 
claims file prior to the examination.  An 
echocardiogram or Electro-cardiogram, 
exercise stress test, Thallium stress 
test, and chest x-ray should be 
performed, if feasible.  The results of 
these tests should be included in the 
examination report and clearly explained, 
particularly the METS of work, any 
dyspnea, fatigue, angina, dizziness or 
syncope present, any dilatation, the size 
of the heart, the presence or absence of 
valvular lesions, the severity of any 
mitral or aortal regurgitation and any 
indications of congestive heart failure.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development is completed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include all test 
reports, special studies, or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (1999). 

4.  After the development requested above 
is completed to the extent possible, the 
RO should again review the entire record 
and consider the veteran's claim under 
both the regulations in effect prior to 
January 12, 1998, and the revised 
regulations, and apply those more 
favorable to the veteran.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this Remand is to obtain additional 
information and the Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until he is notified. The appellant also has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

